Title: From George Washington to John Jay, 19 November 1790
From: Washington, George
To: Jay, John


(Private) 
My dear Sir,Mount Vernon Novr 19th 1790  
The day is near, when Congress is to commence its third Session; and on Monday next—nothing intervening to prevent it—I shall set out to meet them at their new residence.
If any thing in the Judiciary line—if any thing of a more general nature, proper for me to communicate to that body at the opening of the Session, has occurred to you, you would oblige me by submitting them with the freedom, & frankness of friendship.
The length & badness of the road from hence to Philadelphia, added to the unsettled weather which may be expected at this season, will, more than probable, render the time of my arrival at that place uncertain; but your sentiments under cover,

lodged with Mr Lear by the first of next month, will be in time to meet me and the communications from the other great Departments; and with such matters as have been handed immediately to myself from other quarters, or which have come under my own observation & contemplation during the recess, will enable me to form the sum of my communications to Congress at the opening of the Session.
I shall say nothing of domestic occurrences in this letter, and those of foreign import you would receive at second hand from hence. To add assurances of my friendship & regard would not be new—but with truth I can declare that I am—Your Affecte Hble Servt

Go: Washington

